DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on March 1, 2021 and wherein the Applicant has amended claims 1-2, 9, 11, and claims 13-20 remained withdraw status.
In virtue of this communication, claims 1-20 are currently pending in this Office Action.
With respect to a request of rejoining the withdrawn claims 13-20, the applicant argument, see paragraph 2 of page 9 in Remarks filed on March 1, 2021, has been fully considered and the argument is found persuasive and therefore, withdrawing claims 13-20 as set forth in the previous office action, has been withdrawn and the following office action is with respect to claim 1-20 including rejoined claims 13-20.
With respect to the rejection of claim 11 under 35 USC §112(a)/(b), as set forth in the previous Office Action, the Applicant’s argument, see paragraphs 3-5 of page 9 and paragraph  1 of page 10 in Remarks filed on March 1, 2021, have been fully considered and wherein the applicant indicated that audio data sampling rate is the same as the audio data transmission rate and the argument is persuasive. Therefore, the rejection of claim 11 under 35 USC § 112(a)/(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Objections
Claims 1-12 are objected to because of the following informalities: 
Claim 1 recites “the multichannel audio content” which may be –multichannel surround sound content-- if this term “the multichannel audio content” is the same as the previously cited “multichannel surround sound content”. Claim 1 further recites “receive multichannel surround sound content” which should be -- receive a multichannel surround sound content --. Claims 2-12 are objected due to the dependencies to claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “a first headphone connectivity state where the surround sound controller communicates information to a single pair of headphones, where the surround sound controller is configured to transmit a first channel stream comprising … to a first pair of headphones” and further recites “in response to determining that the surround sound controller is operating in the first headphone connectivity state where the surround sound controller communicates information to a single pair of headphones, using a first MCS to Claims 2-12 are rejected due to the dependencies to claim 1.
Claim 13 recites “one or more network interfaces configured to communicatively coupled the first pair of headphones to a wireless local area network LAN” and wherein “the first pair of headphones” has an insufficient antecedent basis for the limitation in claim 13, which causes confusing because it is unclear whether this term “the first pair of headphones” is referred to the same as “A pair of headphones” as the preamble or different “headphones” from the “A pair of headphones” and thus, renders claim indefinite. Claims 14-20 are rejected due to the dependencies to claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-11, 13-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 20180279050 A1) and in view of references Ueda et al (US 20190174557 A1, hereinafter Ueda) and Li et al (US 20070253386 A1, hereinafter Li).
Claim 1: Ryu teaches a surround sound controller (title and abstract, ln 1-16, electronic device 101 in fig. 1; details in figs. 2-3; transmitting audio data to multiple external devices in abstract, i.e., surround sound; e.g., MP3 player, multimedia player PMP, smartphone, etc., para [0036] and a method in fig. 16) comprising: 
one or more processors (including processors 210 in fig. 2, para [0070]);
an interface (e.g., including a receiver 284, RF module 229, HDMI 272, USB 274, etc. in fig. 2) configured to receive surround sound content from a surround sound content source (MP3 player, multimedia player PMP, smartphone, etc., para [0036], and thus, inherently , there is at least one multimedia sources for processing and distributing the disclosed audio data, para [0046]).
one or more network interfaces (communication interface 170 in fig. 1) configured to communicatively couple the surround sound controller to a wireless local area network LAN (e.g., through WIFITM 223, BluetoothTM 225, etc., in fig. 2, para [0071]); and
tangible, non-transitory computer-readable media with instructions encoded thereon (memory 230 in fig. 2, para [0072]), wherein the instructions, when executed, cause the surround sound controller to perform functions (executing program installed in memory, para [0035]) comprising:
determining whether the surround sound controller is operating in one of (i) a first headphone connectivity state (selecting a second external device to operate in step 1623-1624 
nd external device via the step 1628 in fig. 16).
However, Ryu does not explicitly teach that the modulation scheme is using a first Modulation and Coding Scheme MCS, that the sound content is multichannel surround sound content, and that the second surround sound audio information is different from the first surround sound audio information.
Ueda teaches an analogous field of endeavor by disclosing a surround sound controller (title and abstract, ln 1-15, including personal electronic device 306 and a target device in fig. 3, combined with fig. 1, para [0017], para [0037]-[0038]) comprising: 
an interface (receiving audio content through FM or satellite radio, para [0017], and thus, radio interface such as radio antenna is inherency for receiving the audio content via the FM or satellite radio) configured to receive multichannel surround sound content from a surround sound content source (from FM radio or satellite radio, para [0017]; separating desired one or more audio channels from received audio for the current audio device, para [0034], i.e., multichannel audio signals; applied to surround sound system in rooms, para 
determining whether the surround sound controller is operating in one of (i) a first headphone connectivity state (based on the user’s operation and choice to add one clone device to the target device 400, para [0040] and a single clone state in fig. 1, para [0037]) where the surround sound controller communicates information to a single pair of headphones (exchanging information including source address, link key, clock information from the target device to the clone audio device, para [0038]), where the surround sound controller is configured to transmit a first channel stream (via a combination of links 310 and 330a in fig. 3) comprising first surround sound audio information associated with the multichannel audio content to a first headphone (the audio to be transmitted is a multichannel audio signal, decoding the desired portion from the received audio signal, para [0019]), or (ii) a second headphone connectivity state where the surround sound controller communicates information to multiple pairs of headphones (e.g., 304b, …, 304i pairs of headphones are connected to the target device 302 and source device 306 in fig. 3, para [0037]), where the surround sound controller is configured to concurrently transmit (a) the first channel stream comprising the first surround sound audio information associated with the multichannel audio content to the first pair of headphones (the audio stream 310 and intercepted by one, i.e., 304a, of headphone pairs 304a-304i, e.g., via the link 330a for the headphone 304a in fig. 3) and (b) a second channel stream (the audio stream 310 in fig. 3) comprising second surround sound audio information different from the first surround sound audio information (the audio stream 
in response to determining that the surround sound controller is operating in the first headphone connectivity state where the surround sound controller communicates information to a single pair of headphones, using a coding scheme to transmit the first channel stream comprising the first surround sound audio information to the first pair of headphones (BluetoothTM for audio signal communications via the link 310, 330a …, 330i in fig. 3, and thus, a modulation is inherently applied to the original audio signal for coding and transmission from the source device 306 to other audio devices, 302, 304a, …, 304i in fig. 3, e.g., GFSK used in the Bluetooth, https://www.google.com/search?q=what+is+modulation+techniques+in+bluetooth&ei=vtmLYNDJE-KIggftq5C4DQ&oq=what+is+modulation+techniques+in+bluetooth&gs_lcp=Cgdnd3Mtd2l6EAMyCAghEBYQHRAeOgcIABBHELADOgUIABDNAjoICAAQzQIQiwM6BAghEApKBQgTEgExUPQzWLC0AWCZvQFoA3ACeACAAfQCiAGLLZIBCDY4LjIuMC4xmAEAoAEBqgEHZ3dzLXdpesgBCLgBAsABAQ&sclient=gws-wiz&ved=0ahUKEwjQoIGa36XwAhVihOAKHe0VBNcQ4dUDCA0&uact=5#spf=1619807243877) for benefits of achieving an improvement of operations of wireless audio distribution to multiple stereo headphones by enhancing the security of the network connection, easing conversion of the audio data format, obtaining operation flexibilities (para [0005]), and synchronously reproducing the audio sounds (para [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the multichannel surround sound content as the sound source, and wherein the second surround sound audio information is different from the first surround sound audio information, as taught by Ueda, to the sound content, and the first and the second surround sound audio information applied in the surround sound controller, as taught by Ryu, for the benefits discussed above.
However, the combination of Ryu and Ueda does not explicitly teach wherein the coding scheme is Modulation and Coding Scheme MCS.
Li teaches an analogous field of endeavor by disclosing sound controller (title and abstract, ln 1-4 and a system in figs. 1-2) and wherein a first headset and a second headset are disclosed (the subscriber stations SS 220, 225 can be headsets in fig. 2 and p.2, para 24) and wherein using a first MCS to transmit a first channel stream to the first headset is disclosed (feeding back channel quality indicator CQI to the transmitter by the receiver by determining the first and the second channel quality indicator CQI and final MCS is determined and selected by the transmitter and abstract) in response to determination that a controller is operating in a first headset connectivity state (receiving signals from a transmitter station for at least a first channel, i.e., a connection between the transmitter and receiver is inherently determined and abstract) for benefits of achieving an efficient and correct transmission of data by selecting a MCS based on the channel quality (p.1, para 6 and CPI based on measured FEC and modulation level and p.4, para 38-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the MCS and wherein using the first MCS is 
Claim 2: the combination of Ryu, Ueda, and Li further teaches, according to claim 1 above, wherein the functions further comprise:
in response to determining that the surround sound controller is operating in the second headphone connectivity state where the surround sound controller communicates information to multiple pairs of headphones (Ryu, the operation mode is activated at step 1613 in fig. 16 and ), using a second MCS to transmit (a) the first channel stream comprising the first surround sound audio information to the first pair of headphones (Ryu, the audio stream to the second external device at step 1617 in fig. 16) and (b) second channel stream comprising the second surround sound audio information to the second pair of headphones (Ryu, the audio stream to the first external device at step 1616; both the audio streams are processed according to the selected codec at steps 1614-1615, Ueda, Bluetooth BR/EDR for the link 310 which carries multiple channel audio signals as the first and second channel streams, para [0019], and Li, MIMO with CQI1, CQI2, CQI3 with respect to MCS8, MCS6, MCS2 and one of them can be determined for data transmission in fig. 5 and e.g., a subset of lower ordered MCS entries relative to the MCS entry associated with the first exemplary spatial channel is determined and selected for data transmission and p.6, para 55).
Claim 3: the combination of Ryu, Ueda, and Li further teaches, according to claim 1 above, wherein the functions further comprise:

Claim 6: the combination of Ryu, Ueda, and Li further teaches, according to claim 2 above, wherein the first MCS corresponds to a lower data rate at a higher wireless link margin than the second MCS (Ryu, one of codecs SBC, MP3, AAC, ATRAC, aptX or a scalable codec, para [0046] and Li, MCS1 and MCS2, MCS1 corresponding to the first exemplary spatial channel is at a higher order, e.g., MCS9 corresponding to CQI 1, than the MCS2 having a lower order MCS, corresponding to CQI2 which is selected from MCS1, MCS4, MCS6, and MCS7 in fig. 6B and p.6, para 55 and the order the MCSx is, the higher the data rate is, and see https://en.wikipedia.org/wiki/IEEE_802.11g-2003 and the higher data rate inherently indicates a lower link margin, i.e., tolerate a low dB attenuation of the signal between the base station BS and the subscriber station SS in fig. 2).
Claim 7: the combination of Ryu, Ueda, and Li further teaches, according to claim 1 above, wherein the functions further comprise:
while the surround sound controller is operating in the first headphone connectivity state, generating the first channel stream (Ryu, the audio stream to the second external device 
Claim 9: the combination of Ryu, Ueda, and Li further teaches, according to claim 2 above, wherein using the second MCS to transmit (a) the first channel stream comprising the first surround sound audio information to the first pair of headphones and (b) the second channel stream comprising the second surround sound audio information to the second pair of headphones comprises:
during a first time interval, transmitting a first frame of the first channel stream to the first pair of headphones and a first frame of the second channel stream to the second pair of headphones (Ryu, the first external device receiving aptX codec-processed audio data, while the second external device receiving Scalable codec-processed audio data during the time period t0-t1 in fig. 7, Ueda, retrieving one or more desired audio channels from the transmitted audio data, para [0034], and Li, through the link from the antenna 252 to subscribe stations SS 220 and the link from the antenna 254 to ss225 in fig. 2); and
during a second time interval following the first time interval, transmitting a second frame of the first channel stream to the first pair of headphones and a second frame of the second channel stream to the second pair of headphones (Ryu, during the time period t2-t3, dual audio mode is activated to transmitting the same audio data to the first external device 
Claim 10: the combination of Ryu, Ueda, and Li further teaches, according to claim 9 above, wherein an individual frame of an individual channel stream comprises a payload length of surround sound audio information for a left subchannel of the individual channel stream and the payload length of surround sound audio information a right subchannel of the individual channel stream (Ryu, audio data transmitted in a timeline in fig. 7, inherently has a length of payload for the audio data for transmission and sound reproduction by the first and/or second external devices, Ueda, each of clones and target is stereo headphones, para [0037], to received stereo audio data, para [0043], and Li, WLAN 120 using 802.11 family of standards, p.2, para 26).
However, the combination Ryu, Ueda, and Li does not explicitly teach wherein the payload length is 256 bytes.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that a payload length of a wireless LAN communication is 64 bytes, 256 bytes, 512 bytes, etc., would have been a matter of designer’s choice, for example, a shorter payload length may benefit for short delay and fast throughput turnover, while a longer payload length may benefit for less header overhead and for large data transmission within a short time.
Claim 11 has been analyzed and rejected according to claims 9-10 above and wherein the time interval is selected to about 2.9 ms and payload length 5.8ms or other values would have been a matter of designer’s choice, as discussed in claim 10 above.
Claim 13 has been analyzed and rejected according to claim 1 above and the combination of Ryu, Ueda, and Li further teaches a pair of headphones (Ryu, the external device can be headset, earphone, or smartphone, para [0146], Ueda, target or clones being stereo headphones, para [0037], and Li, subscriber station ss can be headset, para [0024]) comprising:
one or more processors (Ryu, receiving and decoding encoded audio data, and play the processed audio data with the codec, para [0055], thus, one or more processors is inherency for performing the audio decoding and playing back the decoded audio data, Ueda, fig. 2, including processor 140 in fig. 2 and Li, as subscriber station ss220 and ss225 in fig. 2);
one or more network interfaces configured to communicatively couple the first pair of headphones to a wireless local rea network LAN (Ryu, receiving processed audio data and information from the electronic device in figs. 15-16, and thus, network is inherency for receiving the processed audio data and the info, Ueda, wireless transceiver 110 in fig. 2 and Li, including antennas on the ss220 and ss225 in fig. 2, modem and interface circuit 2050 in fig. 9); and 
a target, non-transitory computer-readable media with instructions encoded thereon, wherein the instructions, when executed, cause the pair of headphones to perform functions comprising (Ueda, processor 140, with memory 135 having instructions 142, and executed by 
receiving a message from a surround sound controller associated with the pair of headphones (electronic device 101 in fig. 1, as sound controller; the external device receiving message about codec to be used, from the electronic device 101 at step 1530 in fig. 15 and Ueda, the clones can receive command microphone signal from the target 702 in fig. 7, para [0046]), wherein the message indicates that the surround sound controller is configured in one of (i) a first headphone connectivity state or (ii) a second headphone connectivity state (Ryu, each change of the codec by electronic device 101, info about codec is sent from the electronic device 101 to the first and/or the second external devices at step 1530; for the second external device, the first codec used for operating mode is active, different from the second codec used for deactivating operating mode, para [0243], and thus, the info about the first codec sent to the second external device, inherently indicating active operation mode, i.e., dual audio mode or processed audio data based on the first codec are sent to both the first and the second external device, while the info about the second codec sent to the second external device inherently indicates deactivated operation mode, i.e., single second external device being receiving the processed audio data according to the second codec); 
in response to the message comprising an indication that the surround sound controller is configured in the first headphone connectivity state (Ryu, e.g., selecting the second codec for the second external device discussed above, para [0243]), configuring the pair of headphones to receive a channel stream comprising surround sound audio information encoded via a first Modulation and Coding Scheme MCS from the surround sound controller (Ryu, the channel 
in response to the message comprising an indication that the surround sound controller is configured in the second headphone connectivity state (Ryu, e.g., selecting the first codec for the second external device discussed above for active operation mode, para [0243]), configuring the pair of headphones to receive a channel stream comprising surround sound audio information encoded via a second MCS from the surround sound controller (Ryu, the channel stream encoded by using the first codec at step 1614-1615 with the active operation mode in fig. 16, Ueda, through the user interface to add more clone 404s to the target headphone 400 in fig. 4a-4b, one or more desired channels separated from the transmitted audio data, para [0034], and the streams including audio stream 730a/730b, microphone signal stream 740a/740b, and command channel 720a/720b in fig. 7, and Li, other one of the MCSs and the discussion in claim 2 above).
Claim 14 has been analyzed and rejected according to claims 13, 3 above.
Claim 18 has been analyzed and rejected according to claims 13, 6 above.

Claims 4-5, 8, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (above), and in view of references Ueda (above), Li (above) and Lesimple et al (US 20190014424 A1, hereinafter Lesimple).
Claim 4: the combination of Ryu, Ueda, and Li teaches all the elements of claim 4, according to claim 1 above, including wherein the functions further comprise: 
receiving surround sound content comprising audio content and audio object data (Ryu, the electronic device can be a MP3 player, a desktop or laptop computer, etc., para [0036], and thus, inherently including audio contents, and including voice call or video call through the cellular module 221 in fig. 2, and thus, audio object included inherently, Ueda, the audio signals to be shared with other audio devices 704a, …, 704i can include the multichannel audio signals via the link 710, including the teacher’s voice via the link 715 in fig. 7, para [0046], i.e., audio object data); 
in response to determining that the surround sound controller is operating in the first headphone connectivity state (Ryu, deactivating the operation mode at the step 1623 in fig. 16, Ueda, dragging a clone 404 towards the target device 400, para [0040]), additionally determining a position of the first pair of headphones in a listening area (Ueda, a position is determined by the target device, para [0040]), generating the first channel stream comprising the first surround sound audio information based on the audio content, the audio object data (based on the distance or position, the clone is added by a user and the audio information including human or teacher’s voice can be placed into the stream of the link in fig. 7).
in response to determining that the surround sound controller is operating in the second headphone connectivity state (Ueda, potential other clones 402, 406 displayed on the screen in fig. 4a, and becoming clones by the dragging the potential clones displayed on the screen towards the target device 400, e.g., 402 and/or 406 in fig. 4a, para [0040]), additionally determining the position of the first pair of headphones in the listening area and determining a except generating the first channel stream comprising the first surround sound audio information also based on the position of the first pair of headphones if the surround sound controller is in the first headphone connectivity state; and additionally generating the second channel stream comprising second surround sound audio information based on the audio content, the audio object data, and the position of the position of the second pair of headphones if the surround sound controller is determined in the second headphone connectivity state.
Lesimple teaches an analogous field of endeavor by disclosing a surround sound controller (title and abstract, ln 1- 29 and a distributed processing unit in fig. 7 and details in fig. 10) and wherein the surround sound controller is configured to generate and transmit a first channel stream comprising first surround sound audio information to a first pair of headphones (including transmitting a target source signal Tx(A,t)person1 side1, Tx(A,t)person1side2 to a first hearing system j=1, side i=1, 2 representing either left or right ear side if one hearing system is connected to the wireless signal network WLAN in fig. 10) based on the audio content, the audio object data, and the position of the first pair of headphones (angles and positions relative to the target source T1 for each hearing aid in fig. 8, which are further used to process the target sound signal in the form of weight and time shift in fig. 10) and concurrently transmit the first channel stream comprising the first surround sound audio information to the first pair of headphones (binaural hearing system 30 in fig. 2 and one of units 1, 2, 3) and a second channel stream comprising second surround sound audio information to a second pair of headphones (including at least other one of the binaural hearing system 30 in fig. 2 and other one of units 1, person1 side1, Tx(A,t)person1side2 to a first hearing system j=1, left/right sides i=1, 2 for the first person and devices 1, 2 and transmitting the modified target source signal Tx(A,t)person2 side1, Tx(A,t)person2side2 for a second hearing system j=2, left/right sides i=1, 2 of a second person in the group if two hearing systems for the two persons are connected to the wireless signal network in fig. 10) based on audio content, the audio object data, and the position of the second pair of headphones (the target audio voice from the presenter 46, the presenter 46 as the audio object, and the position of each of the hearing aid listener in fig. 6, the target audio signal is processed according to individual weight and time shift or distance with respect to the target sound source 46 in fig. 6) for benefits of enhancing sound effects by increasing sound quality when more users are joining the hearing assistance system (p.7, para 118) according to determined spatial information of the individual of hearing devices, including distance and angle from the target sound source (abstract, and p.5, para 83 and p.1, para 9-13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein generating the first channel stream comprising the first surround sound audio information also based on the position of the first pair of headphones if the surround sound controller is in the first headphone connectivity state; and additionally generating the second channel stream comprising second surround sound audio information based on the audio content, the audio object data, and the position of the position of the second pair of headphones if the surround sound controller is determined in the second headphone connectivity state, as taught by Lesimple, to the generating of the first 
Claim 5: the combination of the combination Ryu, Ueda, Li, and Lesimple further teaches, according to claim 4 above, wherein determining the position of the first pair of headphones in the listening area comprises determining the position of the first pair of headphones relative to a screen configured to display video content associated with the surround sound content (Ryu, the electronic device having display screen in fig. 8A, Ueda, the relative distance of the headphones to the source screen in fig. 5), and wherein determining the position of the second pair of headphones in the listening area comprises determining the position of the second pair of headphones relative to a screen configured to display video content associated with the surround sound content (Lesimple, multiple devices 42 in fig. 3 and determining individual relative distance and angle with respect to the target sound source as TV set at the position T1 for each of the devices 42 in fig. 8 and p.6, para 94-96).
Claim 8: the combination of Ryu, Ueda, Li, and Lesimple  further teaches, according to claim 5 above, wherein an individual channel stream comprises a plurality of frames (Ryu, signal length in fig. 7, and  audio and image frames divided by time in fig. 19 and details in fig. 17 and Lesimple, audio frames in fig. 4), and wherein an individual frame comprises at least a portion of a left subchannel of the individual channel stream and at least a portion of a right subchannel of the individual channel stream (Lesimple, audio frame in each of units includes left and right components within the unit frame in figs. 4 and including Rpersonj=1sidei=left/right and Rpersonk=1sidei=right/left in the audio signal format Rji in fig. 10).
Claim 15 has been analyzed and rejected according to claims 13, 4 above.
Claim 16 has been analyzed and rejected according to claims 15, 5 above.
Claim 17 has been analyzed and rejected according to claims 15-16, 5 above.
Claim 19 has been analyzed and rejected according to claims 13, 8 above.
Claim 20 has been analyzed and rejected according to claims 19, 10 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (above) and in view of references Ueda (above), Li (above), and Yoon et al (US 20110150228 A1, hereinafter Yoon).
Claim 12: the combination of Ryu, Ueda, and Li teaches all the elements of claim 12, according to claim 1 above, except wherein the surround sound controller is a component of a soundbar.
Yoon teaches an analogous field of endeavor by disclosing a surround sound controller (title and abstract, ln 1-10 and part of the sound bar 130 in fig. 1 and including controller 127, audio processor 122, etc., of the sound bar in fig. 3) and wherein the surround sound controller is a component of a sound bar (the elements 127, 122 are part of the sound bar 130 in fig. 3 and wireless transmitting woofer audio signal and rear audio signal to the woofer 140 and rear speaker 130, respectively by receiving the stereo audio signal from the TV set 110 and p.3, para 64) for benefits of simplifying an audio data receiving and delivery scheme by uncluttering the arrangement space and simplifying the connections among the equipment (p.1,para 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied sound bar and wherein the surround .

Response to Arguments

Applicant's arguments filed on March 1, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitations. For example:
With respect to the prior art rejection of dependent claim 2 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “the art of record does not disclose the selection of a modulation scheme based on the number of devices receiving information” because “Li discloses receiver station …. determines a first and second channel quality indicator CQI based on the measured channel qualities and may then transmit to the transmitter station the first and the second CQI to directly and indirectly identify a first and a second modulation coding scheme MCS entry  … That is, Li discloses selecting a modulation scheme based on the quality of transmission channel, Li does not disclose basing the selection on the number of receivers receiving information”, as asserted in paragraph 6 of page 11 and paragraph 1 of page 12 in Remarks filed on March 1, 2021.
In response to the argument cited above, the Office respectfully disagrees because it is well-known in the art that more channels are active, the smaller bandwidth each channel has, the quality of channel would be degraded. However, in order to expedite the prosecution, the prior art Ryu teaches the argued features above, except multiple MCSs, but MCSs are taught by 
On the bases of above analyses and evidences from the prior arts), the prior art rejection of independent claim 1, 13 under 35 USC §103(a), as set forth in the Office Action above, is maintained. For the at least similar reasons discussed above, the prior art rejection of dependent claims 2-12, 14-20 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654